Citation Nr: 0612325	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-09 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to August 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the RO in Waco, 
Texas, which found the veteran incompetent to handle 
disbursement of funds.  

In October 2003 the Board remanded the case for further 
adjudication.  The case was subsequently returned to the 
Board.  


FINDING OF FACT

It is not shown by clear and convincing medical evidence that 
the veteran lacks the mental capacity to contract or manage 
his own affairs, including the disbursement of funds, without 
limitation.
 

CONCLUSION OF LAW

The veteran is competent for VA benefits purposes.  38 
U.S.C.A. §§ 501, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.353 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable to competency determinations.  
Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Factual Background

The veteran has a 70 percent disability rating for paranoid 
type schizophrenia, a noncompensable disability rating for 
high frequency hearing loss and was granted a total rating 
for compensation purposes based on individual unemployability 
effective November 10, 1998.  He was found to be incompetent 
for VA purposes effective December 1999 and is currently 
seeking restoration of competency status.

VA examinations and VA hospitalization reports dated from 
1977 to 1990 consistently reflect findings that the veteran 
was competent to handle VA funds.  

In December 1998, the veteran was afforded a VA mental 
disorders examination.  The examiner assigned a global 
assessment of functioning (GAF) score of 45.  In terms of a 
prognosis, the examiner stated that his prognosis was poor 
and he questioned the veteran's competency.  

The veteran underwent VA hospitalizations in November 1998, 
March 1999, April 1999, and April 2001, for substance abuse 
rehabilitation.  His Axis I diagnoses were substance induce 
mood disorder, cocaine dependence, marijuana dependence and 
schizophrenia, chronic differentiated.  The hospitalization 
reports indicated that the veteran was incapable of handling 
VA funds appropriately, due to his chronic substance abuse 
history.

A VA field examination was conducted in October 1999.  The 
veteran was aware of his expenses.  He reported that he 
handled his income and used it for his needs and for child 
support payments.  His sister commented that the veteran was 
impulsive and spent too much money on drugs.  She felt a 
payee was needed.  The Field Examiner recommended that the 
present payee continue to handle the veteran's funds.   

In February 2001 the veteran presented at the VA emergency 
room with complaints of a sensation of snakes crawling on his 
body.  He admitted to a recent history of smoking crack and 
use of alcohol and marijuana within the past month.  His 
judgment and insight were poor and he was unable to see the 
problems and consequences of drug use.  His pertinent 
diagnoses upon discharge were schizophrenia, cocaine 
dependence, and substance induced mood disorder versus major 
depressive disorder.  He was assigned a GAF of 50 upon 
discharge.     

In April 2005, the veteran was afforded a VA compensation 
examination to determine his competence.  He stated that 
since 1992 he had attended the VA outpatient clinic for 
medication management, and that he currently attended the 
clinic once every three months.  He reported that he lived in 
an apartment by himself and he had learned from the numerous 
treatment programs he had attended to "never start using 
again."  He denied any drug or alcohol use since November 
2004, at which time he drank beer and used cocaine during a 
holiday.  Prior to November 2004, he had been able to stay 
"clean and sober" for six months.  

He reported intermittent hallucinations and nightmares.  He 
stated that he liked people and was able to get along with 
others.  He was currently unemployed and lived on his VA 
disability and supplemented his income by providing rides for 
others.  In his free time, he cared for his horse, spent time 
visiting his children and attended church on a regular basis.  
He was close to his mother and sister.  His sister was his 
fiduciary and he was satisfied with that arrangement; 
however, he wanted to have financial independence.     

On mental status examination, he was alert and displayed a 
normal mood with constricted affect.  He demonstrated mild 
paranoia with delusional thinking.  He denied suicidal or 
homicidal ideation.  His concentration and short-term memory 
were "fairly good."  He was able to reason abstractly and 
efficiently and responded appropriately to judgment 
questions.  

The examiner believed that the veteran's paranoia and 
delusional thinking interfered with his ability to work 
closely with others or to sustain relationships.  The 
examiner further commented that the veteran appeared 
unemployable due to his paranoia and anger however, he had 
made progress toward stability in his life and maintained a 
productive routine.  The examiner also noted that the veteran 
had stabilized his life significantly since first seeking 
help with VA and, though he had not remained completely 
sober, he had made progress toward sobriety.  

The diagnoses were schizophrenia, paranoid type, chronic; 
cocaine abuse and alcohol abuse, both in partial sustained 
remission.  His current GAF was 48.  The examiner suggested 
that the veteran manage his own affairs and finances for a 
six month period, and that after the six months were complete 
reexamination might be necessary.  

Analysis

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).

Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions.   Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  

Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary' s mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.

Current medical evidence of record, namely the April 2005 VA 
examination report, shows that the veteran has made progress 
in stabilizing his life, being productive, and toward 
sobriety.  He has been able to live alone. 

Most significantly, the April 2005 VA examiner was unable to 
conclude that the veteran lacked the ability to mange his 
funds.  The examiner believed that the veteran should be 
given the chance to manage his funds.  Although, the examiner 
apparently had some doubts, as shown by his suggestion for a 
reexamination in six months, the Board is required to resolve 
doubt in favor of a finding of competence.  The medical 
evidence is not clear and convincing that the veteran is 
incompetent.  

Accordingly, the Board finds that restoration of competency 
for VA benefits purposes is warranted.


ORDER

Restoration of competency for VA benefits purposes is 
granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


